In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00354-CV


                       IN RE R. WAYNE JOHNSON, RELATOR

                               ORIGINAL PROCEEDING

                                  November 1, 2016

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Relator R. Wayne Johnson, a Texas prison inmate appearing pro se, filed a

petition for writ of mandamus that appears to seek relief against the Honorable Nancy

Tanner, County Judge of Potter County, Texas.1          Johnson did not accompany his

petition with the required filing fee or proof of indigence and the materials required by

Chapter 14 of the Texas Civil Practice & Remedies Code.


      By letter of October 14, 2016, we directed Johnson to pay the filing fee or file an

affidavit of indigence, and if indigent, to comply with Chapter 14 by filing an affidavit



      1
        Johnson’s petition does not make us aware whether it relates to a proceeding in
Judge Tanner’s court. The petition does not include an order issued by Judge Tanner or
otherwise indicate any action taken by the Potter County Court.
describing his previous filings and a certified copy of his inmate trust account. TEX. CIV.

PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2016) (stating Chapter 14 applies to

original proceedings brought by an inmate in an appellate court). The letter further

notified Johnson that the proceeding would be subject to dismissal without further

notice, should he fail to comply by October 24. TEX. R. APP. P. 42.3(c).


      Johnson neither paid the filing fee nor submitted the materials necessary to

proceed under Chapter 14. Instead, he filed a response summarily arguing that his

complaint against respondent is a criminal law matter not subject to Chapter 14.

Johnson did not support his contention with authority or facts shown by a proper

mandamus record. We find no merit to his response. Accordingly, Johnson’s petition

for writ of mandamus is dismissed. TEX. R. APP. P. 42.3(c).




                                                       Per Curiam




                                            2